Citation Nr: 0101017	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of service connection for arthritis of 
multiple joints. 


REPRESENTATION

Veteran represented by:	John Swezey, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 RO decision.   

At an October 2000 Board hearing and in statements submitted 
in October 2000, the veteran indicated he wanted service 
connection for 1) hypertension and 2) service connection for 
kidney and liver damage, claimed as secondary to use of 
arthritis medication.  These claims are referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  An unappealed RO decision in July 1984 denied the 
veteran's application to reopen a claim of service connection 
for arthritis of multiple joints.

2.  Evidence submitted subsequent to the July 1984 RO denial 
of the application to reopen a claim of service connection 
for arthritis of multiple joints bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for arthritis of multiple joints.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of service connection for arthritis of multiple joints 
has been submitted.  38 U.S.C.A. § 5108, (West 1991); 38 
C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records reveals 
that no pertinent abnormalities were indicated on enlistment 
examination in October 1954.  Later that month, scoliosis to 
the left side, was noted on examination.  In mid April 1955, 
the veteran presented with complaints of pain, soreness, and 
weakness of the right knee of 4 weeks duration.  It was noted 
that he had been treated symptomatically without improvement.  
He did not report a history of trauma but said he had a 
history of knee swelling three years earlier.  The 
provisional diagnosis was questionable prepatellar bursitis.  
In May 1955, he underwent an orthopedic consultation 
examination, and no abnormalities were noted.  The diagnosis 
was an undetermined diagnosis (painful right knee), which did 
not exist prior to his enlistment.  Later in May 1955, he was 
hospitalized.  During the hospitalization, the veteran 
continued to complain of pain and weakness of the right knee.  
It was noted that his physical examinations were repeatedly 
negative.  He was then transferred to the neuropsychiatric 
service because of psychiatric symptomatology.  Following an 
examination, it was concluded that the veteran had a lifelong 
personality inadequacy which precluded useful service.  It 
was pointed out that his diagnosis was being changed to an 
inadequate personality, which was not incurred in the line of 
duty and which existed prior to enlistment.  It was 
recommended that he be discharged because of his psychiatric 
condition.  He was discharged in June 1955. 

In August 1955, the veteran filed a claim of service 
connection for neck, back, knee, and elbow pain.  He said his 
condition was possibly related to his nerves.

In August 1955, the RO received statements from the veteran's 
parents which were to the effect that he was in good physical 
health when he entered service.  At the time of his 
discharge, they both noted, he had physical problems.  The 
veteran's mother specifically indicated that he had back and 
leg problems when he returned home from service and had 
difficulty performing his chores around the family farm.

In October 1955, the veteran underwent a VA general medical 
examination.  On examination, his musculoskeletal system was 
deemed normal.  No diseases of the musculoskeletal system 
were detected.  VA X-ray studies of the entire spine, knees, 
and elbows revealed no definite evidence of arthritis.

A VA psychiatric examination report, dated in November 1955, 
reflects that the veteran's complaints of pain in his knees 
and back were considered to be manifestations of his 
psychophysiologic musculoskeletal reaction in an immature 
personality. 

By a December 1955 RO decision, service connection was 
granted for a psychophysiologic musculoskeletal reaction and 
a 0 percent rating was assigned. 

Medical records, dated in the 1970s, from T.W.M., M.D., 
indicate that the veteran complained of joint problems.  In 
1970, he was diagnosed as having early arthritis of the hip.  
Records, dated in 1971, reflect the opinion that the veteran 
may have an underlying arthritis, which was most likely 
osteoarthritis or possibly low grade rheumatoid arthritis.  
X-ray studies of the cervical and lumbosacral spine, 
performed in March 1973, were within normal limits.  

In a March 1973 statement, T.W.M., M.D. indicated that the 
veteran's X-rays of the chest, neck, and lower spine did not 
show significant abnormality.  It was also noted that he had 
elevated uric acid levels.  It was noted that his levels had 
increased in 1971 and 1972 and could precipitate a painful 
arthritis known as gout.  The aforementioned findings were 
described as a clue as to what was producing at least some of 
the veteran's joint symptoms. 

In an October 1973 medical record, it was noted, by T.W.M., 
M.D., that there was some evidence showing that the veteran 
had a roughening of the retropatellar cartilage and some mild 
limitation of motion of the hip but that such findings defied 
"categorization as far as arthritis is concerned."  It was 
also noted that his history of acute arthritis while in 
service in 1955 raised the possibility that he may have an 
unidentifiable inflammatory form of arthritis like atypical 
rheumatoid disease, ankylosing spondylitis, psoriatic 
arthritis, or even gout.

A December 1973 VA general medical examination report 
reflects that the veteran was diagnosed as having a history 
of polymyalgia and polyarthralgia, without objective evidence 
of dysfunction on examination or on X-ray studies. 

A December 1973 psychiatric examination report reflects that 
that the veteran's current symptomatology related to 
complaints of painful joints.  The veteran was diagnosed as 
having a psychophysiologic musculoskeletal reaction. 

By a February 1974 RO decision, service connection for 
arthritis of multiple joints was denied as was an increased 
rating for a psychophysiologic musculoskeletal reaction.  

In a February 1974 statement to the veteran, T.W.M., M.D., 
indicated that he was enclosing a prescription for Indocin in 
case the veteran's arthritis bothered him too much. 

In December 1974, the Board denied service connection for 
arthritis of multiple joints and an increased rating for a 
psychophysiologic musculoskeletal reaction.  

An October 1974 medical record reflects a diagnosis of 
arthralgias.

In November 1975, the veteran was admitted to Champlaign 
Valley Physician's Hospital following an accident at work in 
which he fell off a loading platform.  During the 
hospitalization, he reported a history of having arthritis 
while in the Marine Corps and indicated he was discharged 
because of such.  Since then, he related, he had been 
followed in the Arthritis Clinic of Burlington for quite some 
time.  Following an examination, the diagnoses included a 
cerebral concussion and musculo-ligamentous sprains of the 
cervical and lumbar vertebra.

A November 1980 medical record reflects that the veteran had 
a history of rheumatoid arthritis. 

In an August 1982 letter, D.T.K., M.D., indicated that he had 
treated the veteran since a November 1975 injury in which he 
had fallen off a platform while employed at the Old Colony 
Transportation Company.  It was noted that since this 
accident, the veteran had constant neck discomfort.  It was 
noted that X-ray studies were negative for a fracture.  It 
was reported that the veteran had a long standing history of 
generalized arthritis. 

In an October 1983 letter, H.H., M.D., indicated that he had 
evaluated the veteran for joint pain, among other things.  
Dr. H.H. noted that the veteran's symptoms had started after 
an accident in November 1975, in which he hit his head on an 
overhead heater and fell 4 1/2 feet off of a loading dock on to 
the pavement.  The impressions included post-traumatic 
cervical and lumbar sprains, post-traumatic depression, and a 
cerebral contusion with dizziness. 

A June 1984 VA general medical examination report reflects 
that the veteran indicated that following his service 
discharge he had farmed and driven a truck, intermittently.  
Following an examination, the diagnoses were a 
pathophysiologic musculoskeletal reaction, an immature 
personality, and multiple arthritis of the neck, elbows, 
hips, knees, and low back.  At the time of the VA 
examination, the veteran refused to undergo X-ray studies. 

A June 1984 VA psychiatric examination report reflects that 
the veteran reported he had resentment toward VA and the 
Marine Corp for having refused to recognize his severely 
disabling "arthritis."  It was noted that he had been 
diagnosed as having a psychophysiologic disorder and had 
continued to somatize following his service discharge.

By a July 1984 RO decision, service connection was denied for 
arthritis of multiple joints and an increased rating was 
denied for a psychophysiologic musculoskeletal reaction.  The 
veteran was informed of the adverse decision later that month 
but did not appeal.  Evidence received since this decision is 
summarized below. 

The veteran submitted to the RO duplicate copies of his 
service medical records.  He also submitted duplicate medical 
records from T.W.M., M.D., and other sources, dated in the 
1970s and 1980s, showing that the veteran received treatment 
for arthritis as well as treatment for residuals of his 1975 
accident.

At a 1979 hearing of the State of New York Workmen's 
Compensation Board, D.T.K., M.D., testified that he had 
treated the veteran following a 1975 injury at work in which 
he fell from a loading dock and sustained neck and back 
injuries.   Dr. D.T.K. indicated he treated the veteran 
periodically for loss of motion of the neck and back and a 
loss of the lordotic curve.  He indicated that X-rays had 
been taken of the veteran's spine and that such were 
negative.  Dr. D.T.K. indicated that the veteran was totally 
disabled at the time of the hearing, and that such disability 
was attributable to his 1975 injury at work.  When asked 
whether there the veteran had emotional overlay, Dr. D.T.K. 
indicated he could not determine that. 

VA and private medical records, dated in the 1980s and 1990s, 
show that the veteran received treatment for psychiatric 
problems, and neck and back pain.  He was diagnosed as having 
degenerative disc disease of the lumbar spine, arthritis, 
osteoarthritis, polyneuropathy, psychophysiologic 
musculoskeletal reaction and somatization disorder, among 
other things.

At October 1996 and December 1998 RO hearings and an October 
2000 Board hearing, the veteran testified that was in good 
physical condition prior to service.  A few months after his 
enlistment into the Marine Corps, he said, he began 
experiencing knee pain and was given medication.  Later, he 
said he experienced an occasion during which he was paralyzed 
from the armpits down.  He said he was hospitalized and later 
transferred to a psychiatric ward.  Thereafter, he said he 
was discharged from service.  He took a lot of Aspirin as 
treatment.  He said he was treated by private physicians, 
including E.M., M.D. of Plattsburg, New York.  He also said 
he sought treatment at VA facilities. He said he was 
currently receiving treatment for arthritis.  He said he had 
problems with his shoulders, neck, elbows, and fingers, among 
other joints. 


II.  Legal Analysis
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for arthritis if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In July 1984, the RO denied the veteran's application to 
reopen a claim of service connection for arthritis of 
multiple joints.  The July 1984 RO decision was not appealed 
and must be considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

When the RO denied the veteran's application to reopen a 
claim of service connection for arthritis of multiple joints 
in July 1984, it considered the veteran's service medical 
records which show that he did not have any pertinent 
abnormalities on enlistment.  During service, in April and 
May 1955, he complained of knee pain; however, repeated 
examinations did not reveal any objective findings.  The 
veteran was discharged from service in June 1955 based on a 
psychiatric disability, an inadequate personality.

The RO reviewed statements from the veteran's parents which 
are to the effect that he was in good health prior to service 
but in poor health when he was discharged from service.  The 
veteran's mother indicated that her son had leg and back 
problems.

The RO also considered post-service medical evidence which 
show that the veteran underwent a VA examination in October 
1955 which included X-ray studies.  This examination report 
revealed that his musculoskeletal system was normal.  A 
November 1955 VA psychiatric examination report reflected the 
opinion that the veteran's complaints of knee and back pain 
were manifestations of a psychophysiologic musculoskeletal 
reaction in an immature personality, and such a condition was 
later service-connected.

When it rendered its July 1984 decision, the RO reviewed 
medical records from the 1970s and 1980s which reflect that 
the veteran was, at times, diagnosed as having various types 
of arthritis.  These records also show that he was involved 
in an accident in 1975 in which he fell off a loading dock 
and sustained serious injuries to his head, neck, and back.

Since the July 1984 RO decision was rendered, additional 
evidence has been received including duplicates of various 
medical records.  These records are clearly neither new nor 
material evidence to reopen the veteran's claim of service 
connection.  38 C.F.R. § 3.156.

Additional evidence received since the RO's July 1984 
decision also consists of VA and private medical records 
dated in the 1980s and 1990s.  These medical records 
generally reflect complaints of joint pain and diagnoses of 
arthritis decades after the veteran's service discharge.  The 
records also document a history of a post-service accident in 
1975 in which the veteran fell off a loading dock and injured 
his neck and back.  The Board finds that the aforementioned 
medical records are cumulative of evidence previously 
considered by the RO in July 1984.  These records are not new 
and material as they merely demonstrate the presence of 
arthritis in various joints years after his separation from 
service.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

Evidence submitted since the July 1984 RO decision also 
includes the veteran's statements and testimony at RO and 
Board hearings, which are to the effect that he experienced 
joint problems and became paralyzed during service and now 
has arthritis.  He also described, in detail, the progression 
of his condition after service.  These general assertions are 
new as such were not considered by the RO when it rendered 
its July 1984 decision.  While the RO previously considered 
the veteran's assertion that he developed arthritis as a 
result of service, the RO was neither privy to the details 
regarding his claimed paralysis in service nor the details 
regarding the nature and severity of his condition in the 
years following service.  The hearing testimony is material 
as it details the nature of the condition in service as well 
as  suggests that there was continuity of symptomatology 
since his service discharge.  It is concluded that the 
testimony constitutes new and material evidence.  The 
testimony is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for arthritis.  38 C.F.R. § 3.156.

Finally, since the July 1984 RO decision, a 1979 hearing 
transcript of the State of New York Workmen's Compensation 
Board was associated with the claims file.  The hearing 
transcript contains, in part, the testimony of one of the 
veteran's private physicians, D.T.K, M.D.  This testimony is 
to the effect that the veteran had a loss of motion of the 
head and neck and was totally disabled as a result of his 
1975 accident at work.  This transcript is new evidence as it 
was not previously considered at the time of the July 1984 RO 
decision.  It is also material evidence as it is relevant to 
the veteran's claim of service connection and is instrumental 
in ensuring a complete evidentiary record for the evaluation 
of his claim.  See Hodge, supra.  In other words, the new 
evidence submitted is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a). 

As new and material evidence has been presented, the claim of 
service connection for arthritis of multiple joints is 
reopened. 


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for arthritis of multiple joints, 
the claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim was 
reopened on the basis that new and material evidence had been 
submitted.  The next step is to address the question of 
whether service connection is warranted.  In this regard it 
is noted that legislation was enacted in November 2000 which 
repealed the requirement under 38 U.S.C.A. § 5107 that a 
well-grounded claim need be submitted before VA is required 
to assist the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO is 
hereby instructed to develop the veteran's claim in 
accordance with these new and binding requirements.



Specifically, the veteran should be afforded a VA examination 
which addresses the nature and etiology of his claimed 
arthritis of multiple joints.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Additionally, outstanding medical records 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Additionally, it is noted that the veteran's has not recently 
been afforded a VA psychiatric examination for compensation 
purposes; as such, a more current compensation examination is 
warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green, 
supra.

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for joint 
problems, including but not limited to 
E.M., M.D. of Plattsburg, New York, and 
to the VA facilities in Albany, New York; 
Burlington, Vermont; Salem, Virginia; and 
Tampa and St. Petersburg, Florida.  The 
RO should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159.




3.  The veteran should be scheduled for a 
rheumatologic examination to evaluate the 
nature and etiology of any arthritis.  
The claims folder and a copy of the 
Board's remand must be made available to 
the examiner for review prior to the 
examination.  All findings should be 
reported in detail.  The examiner should 
provide an answer to the following 
questions:

a.  Does the veteran have arthritis?  

b.  If he does have arthritis, what type 
of arthritis does he have and what joints 
are affected?
 
c.  What is the date of onset of any 
arthritis?

d.  Is it at least as likely as not that 
any arthritis is a result of a disease or 
injury he had in service?  If so, please 
identify what type of arthritis is 
attributable to service and what joints 
are affected.

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should readjudicate the claim 
of service connection for arthritis of 
multiple joints.  The entire claims file 
must be reviewed prior to any 
adjudicatory action.  If the claim is 
denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence, including all medical evidence 
and statements added to claims folder 
since the last statement of the case), 
and given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

